Reargument ordered. Was not the verdict of the jury finding the decedent guilty of contributory negligence inconsistent with a recovery? The verdict finding the decedent guilty of contributory negligence implies a finding that he had received timely warning of the presence of the bridge; and if he had received such warning, then how can the defendant be found guilty of negligence? Reargument is also ordered upon the question of alleged error in the judge’s charge with reference to the failure of the defendant to supply a light on the bridge. Case set down for October 11, 1926. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.